Title: To Benjamin Franklin from Jean François Ubetius, 10 December 1776: résumé
From: Ubetius, Jean François
To: Franklin, Benjamin


<Turin, December 10, 1776, in French: I met you several times in London, some seven years ago, and now take the liberty of writing to recommend the bearer, Thomas Negroni, who has a burning desire to serve the colonies on his own. He comes from a good family in the Duchy of Milan, and his zeal and courage in emigrating to America entitle him to be considered as born there. Your admirer and colleague, Father Beccaria, adds his recommendation to mine. I should like to come to Philadelphia myself, to see you again and spend the rest of my days there, but the voyage would be extremely harmful for me. Endorsed by Franklin: “Ubetius recommending the young Italian.”>
